Citation Nr: 0946341	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a heart disability 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in February 2008, 
and a substantive appeal was received in April 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Heart Disability

The present appeal involves the Veteran's claim that he is 
entitled to service connection for a heart disability that is 
secondary to his service-connected PTSD.  He has submitted 
various private medical statements and opinions which 
collectively are to the effect that the Veteran's heart 
disability may be due to or aggravated by his service-
connected PTSD.  However, the opinions appear to be general 
in nature and do not include rationales based on independent 
review of the Veteran's records with discussion of the 
particulars of the Veteran's individual history and his 
medical conditions.  Nevertheless, the Board finds that VA's 
duty to assist the Veteran does require further development 
in the form of a VA examination, to include review of the 
claims file, and a medical opinion.  

VA has a duty to assist claimants in the development of facts 
pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  The Court has held 
that, when the medical evidence is inadequate, VA may 
supplement the record by seeking an advisory opinion or 
ordering a medical examination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board finds that the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of all current psychiatric disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

PTSD

Briefly, the Veteran contends that the evaluation assigned 
his PTSD does not accurately reflect the severity of his 
disorder.  Historically, service connection was granted for 
the Veteran's PTSD in an August 1993 rating decision and 
assigned a 10 percent disability rating, effective September 
21, 1992.

VA treatment records show that the Veteran was treated for 
suicide ideation in October 2008 and January 2009.

In October 2009, the Veteran's representative suggested that 
the Veteran's PTSD symptomatology has increased in severity.  
The Veteran was last afforded a VA examination for his PTSD 
in July 2007.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an indication of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The Board is of the opinion that another 
examination of the Veteran would be helpful in adjudicating 
the claim.

The Board observes that the Veteran has received significant 
VA psychiatric treatment; however, it appears that all 
corresponding reports may not be in the claims file.  In this 
regard, a January 2009 VA treatment record shows that the 
Veteran was scheduled for future appointments with behavior 
health therapists.  The Board notes that the most recent VA 
treatment record associated with the claims file is from 
January 2009.  Thus, it appears that the Veteran has been 
receiving relevant ongoing VA treatment, that some of the 
associated treatment records are not in the claims file, and 
that the Veteran's treatment records are pertinent to his 
claim.  VA is required to obtain VA treatment records 
relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  As such, the RO should obtain any missing 
VA treatment records relevant to the appeal.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Additionally, the Board notes that the Veteran claims that he 
has received treatment from the Seattle, Washington VA 
Medical Center.  The claims file contains a VA medical 
record, dated in June 2007, which states that no progress 
notes were found from the VA Puget Sound Health Care System 
(which includes facilities in Seattle).  However, in view of 
the need to return the case for other development discussed 
above, the Board believes it reasonable to direct another 
request for any such additional VA treatment records.

Finally, the Board notes that additional evidence was 
received in May 2009.  This evidence will undergo preliminary 
review by the RO during the course of the remand actions 
directed below.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any VA treatment 
records (not already of record) relevant 
to the appeal, specifically including 
treatment from the Spokane, Washington and 
Seattle, Washington VA Medical Centers.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  A GAF score 
should be reported.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
heart disability, which he contends is 
secondary to his service-connected PTSD.  
It is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.  The medical 
diagnoses for all current heart 
disabilities should be clearly reported.

Based on the examination and review of the 
record, the examiner should identify all 
disabilities related to the heart, and 
must provide the following opinions:

    a)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's heart 
disability is proximately due to or the 
result of his PTSD?

    b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's heart 
disability has been aggravated by his 
PTSD?  The term 'aggravation' is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

